United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 01-1288MN
                                _____________

Melissa Weets,                       *
                                     *
            Appellant,               * On Appeal from the United
                                     * States District Court
      v.                             * for the District of
                                     * Minnesota.
                                     *
Corrections Corporation of America   * [Not To Be Published]
and E.M.S.A., Inc.,                  *
                                     *
            Appellees.               *
                                ___________

                            Submitted: November 12, 2001
                               Filed: January 9, 2002
                                ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       This case of alleged gender discrimination arises under the Minnesota Human
Rights Act, Minn. Stat. § 363.01 et seq. Common-law claims were also alleged. The
District Court1 granted defendants' motion for summary judgment, and we affirm.




      1
      The Hon. Michael J. Davis, United States District Judge for the District of
Minnesota.
       We have little to add to the well-reasoned opinion of the District Court. The
plaintiff, Melissa Weets, was employed by the defendant E.M.S.A. for about four
months in 1998. On June 30 of that year, she was discharged, for the stated reason
that she had been wearing inappropriate clothing. The plaintiff was a nurse, and all
of the inmates at the prison for which the defendant provided medical care were men.
The case of course has something to do with gender, but we do not believe that there
is any substantial evidence that plaintiff was treated in either a discriminatory or an
unreasonable fashion. In the particular context of this case, it was reasonable for the
employer to require certain standards of dress. In addition, there were other problems
with the plaintiff's conduct at work. We have considered the plaintiff's other
arguments urged on appeal and hold that they are without merit. We think that the
nature of the case requires no more extended discussion.

      The judgment of the District Court is

      Affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-